By the Court.
In this case the defendant offered to prove that the price of the goods, as agreed upori, was different from that expressed in the notes ; he did not offer any evidence of fraud or mistake other than is inferred from the price of the goods.
*81The Court consider that when the signer o'f a note is perfectly capable of transacting business of this kind, and alledges no fraud, it would be dangerous to permit the amount of obligation, or notes, given for property sold, to be controlled by dral testimony, that the bargain, as to the price, toas, according to the recollection of witnesses, different from that expressed in the toritteh contract. Such evidence would set afloat all written securities, and the amount of a note would depend, not upon the suni expressed in the note itself, but upon the recollection of by-standers, as to the price oí the property sold.'
2. From the appearance of the note there was no mutilation, proper for the Jury to take into consideration. No evi: dence toas offered to prove there ever were any figures on the margin of the notej or that the note was ever different from what it appeared to be on trial.
Motion dismissed. _ New trial not granted.
Judgment rendered on verdict, with additional costs.’